        Case 2:20-cv-00029-JM Document 9 Filed 04/29/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

JASON P. TAYLOR                                                        PLAINTIFF

V.                        CASE NO. 2:20-CV-29-JM-BD

PATRICIA SNYDER                                                      DEFENDANT

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED this 29th day of April, 2020.



                                      _______________________________
                                      UNITED STATES DISTRICT JUDGE
